Wait; J.
The plaintiff in the first action, a minor, sues in- tort for personal injuries received through the falling of an elevator car in which she was riding. The plaintiff in the second action, her father, sues for consequential damages.
The elevator was built and installed by the defendant in the year 1911, in a building belonging to the Boston Real Estate Trust, under a contract with the owner. A further contract provided that the defendant should make inspec*443tions bimonthly; and, at the request of the owner, should make repairs. In June of 1920, the hoist cables broke and the car fell. The plaintiffs contended that the accident was due to negligence of the defendant in a repair of the cables made in 1916, and in careless inspection. There was evidence that the elevator and its appliances were inspected yearly by the city of Boston; in alternate months by the defendant, and by the Employers Liability Assurance Corporation; and daily by the janitor in the employ of the owner. There was no evidence that a defective or dangerous condition was disclosed at any inspection made after August, 1916. See Roberts v. Vroom, 212 Mass. 168.
There was no evidence of any negligence on its part. There is nothing in the contention that the babbitting done in repairing in 1916 was performed negligently. The plaintiffs’ witnesses testified that constant use for nearly four years without indication of defect disproved negligence in the repair. It could have been found that crystallization in the cables, due to the torsion in winding and unwinding upon the drums, caused one cable to part, putting an undue strain upon the other which broke it. But there was no evidence that such crystallization could be discovered on inspection.
There was evidence that if the car fell twenty-five feet between the point where the cable parted and where it stopped, this would show that the safety devices and governor were not in good working condition. The-evidence left the length of the drop uncertain, and there was no other evidence of their condition except that of the plaintiffs’ witnesses to the effect that inspection showed no defect.
On such evidence a jury would not be justified in finding negligence. The judge was right in directing verdicts for the defendant.
Exceptions overruled.